Citation Nr: 0630652	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  06-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In July 2006, the veteran testified at a video conference 
hearing before the Board.  This case has been advanced on the 
Board's docket.


REMAND

The veteran contends that he suffers from lung cancer as a 
result of exposure to ionizing radiation while sifting 
through rubble during visits to Hiroshima, Japan and 
Nagasaki, Japan.  He alleges this occurred between October 
1946 and March 1947, while stationed with the 71st Air 
Engineer Squadron in Itazuke, Japan.

In order to give the veteran every consideration with respect 
to the present appeal and to accord him due process of law, 
the Board finds that further development in this case is 
warranted.

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 (2006) provides a procedural framework for 
development of claims in which certain diseases, including 
lung cancer, become manifest within the period specified in 
38 C.F.R. § 3.311(b)(5) and it is contended that the disease 
is a result of exposure to ionizing radiation in service.  
This is in addition to the presumptive service connection 
regulation for "radiation-exposed veterans," for which the 
veteran does not qualify because of absence of a showing of 
participation in a defined "radiation-risk activity."  See 
38 C.F.R. § 3.309(d) (2006).

In this case, the medical evidence shows a diagnosis for lung 
cancer in June 2004.  Because the veteran did not participate 
in atmospheric nuclear weapons testing or in the occupation 
of Hiroshima and Nagasaki between August 6, 1945 and July 1, 
1946 (radiation-risk activities), the dose assessment 
procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are 
for application.  All of the veteran's pertinent records, 
including his service records, submitted statements regarding 
radiation exposure, and the July 2006 hearing transcript, are 
to be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).

If it is then determined that the veteran was exposed to 
ionizing radiation as a result of his claimed activities 
then, before its adjudication, the RO must refer the claim to 
the Under Secretary of Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  This regulation 
indicates that the Under Secretary for Benefits will make a 
determination as to whether it is at least as likely as not 
that the veteran's lung cancer resulted from exposure to 
radiation in service.  38 C.F.R. § 3.311(c)(i).  These 
procedures have not yet been followed.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO, under 38 C.F.R. 
§ 3.311(a)(2)(iii), should forward the 
veteran's records, including any service 
records, and his statements regarding 
radiation exposure, including the July 
2006 hearing transcript, to the Under 
Secretary for Health, for preparation of 
a dose estimate, to the extent feasible.  
(If a specific estimate cannot be made, a 
range of doses should be provided.)  If 
more information from the veteran is 
required regarding specifics of his 
alleged exposure, including duration of 
exposure at the bomb sites in Japan, he 
should be contacted and asked to provide 
the information.

2.  If the above-requested development 
results in a positive dose estimate, the 
RO should refer the claim to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

